816 F.2d 671Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jimmy COVINGTON;  Aaron Harper, Plaintiffs-Appellants,v.Sam DICKINSON;  Joe Tucker;  Aaron Johnson;  Gary Dixon,Defendants-Appellees.
No. 86-7360.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 28, 1987.Decided April 16, 1987.

Jimmy Covington and Aaron Harper, Appellants pro se.
James Peeler Smith, Assistant Attorney General, for appellees.
Before PHILLIPS, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec.Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Covington v. Dickinson, C/A Nos. 86-469-CRT, 86-156-CRT (E.D.N.C., Oct. 27, 1986).


2
AFFIRMED.